Citation Nr: 0415487	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  01-08 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to special monthly pension on account of 
housebound status or on account of a need for regular aid and 
attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran had active service from January 1954 to May 1955.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2001 rating decision by the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is being remanded to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify the 
veteran and his representative if they are required to take 
further action.


REMAND

A hearing on appeal will be granted if an appellant expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2003).

38 C.F.R. § 20.702(d) (2003), pertaining to failure to appear 
for a scheduled hearing, provides that, if an appellant  
fails to appear for a scheduled hearing and a request for 
postponement has not been received and granted, the case will 
be processed as though the request for a hearing had been 
withdrawn.  No further request for a hearing will be granted 
in the same appeal unless such failure to appear was with 
good cause and the cause for the failure to appear arose 
under such circumstances that a timely request for 
postponement could not have been submitted prior to the 
scheduled hearing date.  A motion for a new hearing date 
following a failure to appear must be in writing; must be 
submitted not more than 15 days following the original 
hearing date; and must set forth the reason, or reasons, for 
the failure to appear at the originally scheduled hearing and 
the reason, or reasons, why a timely request for postponement 
could not have been submitted.  If good cause is shown, the 
hearing will be rescheduled for the next available hearing 
date after the appellant or his or her representative gives 
notice that the contingency which gave rise to the failure to 
appear has been removed. 

38 C.F.R. § 19.76 (2003), pertaining to notice of time and 
place of hearing before the Board at VA field facilities, 
provides that the agency of original jurisdiction will notify 
the appellant and his or her representative of the place and 
time of a hearing before the Board at a VA field facility not 
less than 30 days prior to the hearing date.  

In the veteran's case a hearing was scheduled before a 
Veterans Law Judge at the RO for May 14, 2003.  Notice of the 
hearing had been sent by the RO to the veteran at his address 
of record on April 23, 2003.  The veteran failed to appear 
for the hearing.  A VA Form 119, Report of Contact, reflects 
that, on May 19, 2003, the veteran called the RO and stated 
that he did not receive the RO's notification letter dated 
April 23, 2003, until May 17, 2003, and for that reason did 
not attend the hearing scheduled for May 14.  He requested 
that the hearing be rescheduled and that it be an electronic 
(videoconference) hearing.  In a June 2004 brief, the 
veteran's representative pointed out that the RO did not 
provide the veteran 30 days prior notice of the hearing date.  
The Board thus finds that the veteran has shown good cause 
for his failure to appear for a hearing on May 14, 2003, and 
will remand this case to the RO so that a new hearing date 
may be scheduled.

Additionally, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), and its implementing 
regulations, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003), are applicable to the veteran's appeal.  
The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  A review of the claims file reveals 
that the RO has not strictly complied with the notice 
requirements under the VCAA and thus, further notification is 
required while the case is in remand status.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter which complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The RO 
should specifically advise the veteran of 
the evidence considered and the reasons 
and bases for the denial of his claims, 
and then inform him of the nature of 
evidence necessary to reopen his claim 
for service connection for an acquired 
psychiatric disorder and to substantiate 
his claim for special monthly pension, 
what evidence, if any, VA will request on 
his behalf, and what evidence he is 
requested to provide.  The RO should also 
request the veteran to submit any 
evidence in his possession that is 
potentially probative of his claims.  

2.  The RO should schedule the veteran 
for a hearing by videoconference before a 
Veterans Law Judge.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


